Citation Nr: 0007022	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
include catarrhal fever.

2.  Entitlement to service connection for residuals of 
lymphangitis.

3.  Entitlement to an increased (compensable) evaluation for 
otitis media of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1998 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO).  That determination, in pertinent part, denied service 
connection for a systemic disease, to include catarrhal 
fever, and a skin disorder, to include lymphangitis of the 
left leg.  That determination also confirmed the 
noncompensable evaluation in effect for otitis media of the 
left ear.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in January 
2000.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing the 
current presence of residuals of catarrhal fever.

2.  There is no competent medical evidence linking the 
veteran's current skin disorder to service.

3.  The veteran's otitis media of the left ear is not shown 
to be in the continuance of the suppurative process.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
residuals of catarrhal fever is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to service connection for 
residuals of lymphangitis is not well grounded

3.  The criteria for a compensable evaluation for perforated 
left tympanic membrane with otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6200 (1998); 38 C.F.R. § 4.87a, Diagnostic 
Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).


I.  Residuals of Catarrhal Fever

The service medical records reveal that in March 1944, the 
veteran was seen at sickbay for complaints of having awakened 
the previous night with chilly sensations, which was followed 
by generalized muscular aches, pain, a mild frontal headache, 
and sore throat the next morning.  The diagnosis was 
catarrhal fever.  He was discharged to duty two days later 
afebrile and symptom free.  The separation examination 
conducted in September 1945 clinically evaluated all systems 
as normal.  

The veteran received treatment at private facility in April 
1949 and from 1984 to the present for various disorders.  
These records contain no pertinent finding regarding any 
residual disability associated with the inservice catarrhal 
fever.

The veteran testified at a videoconference hearing between 
the Board and the RO at the RO in January 2000.  He reported 
that he was treated for catarrhal fever in March 1944.  He 
reported that his catarrhal fever symptoms included 
headaches, a sore throat, aches, pains, shakes and a fever.  
He stated that he still had problems with a fever and frontal 
headaches and that his catarrhal fever has well settled down 
in the last 10 to 15 years.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe systemic symptoms, 
a diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As such, the 
testimony furnished during the personal hearing has not 
served to render this claim well-grounded.

To summarize, the service medical records reflect that the 
veteran was hospitalized on one occasion in March 1944 
catarrhal fever.  At the time of hospital discharge he was 
symptom free. Additionally, at the time of the separation 
examination from service, no pertinent abnormality was 
reported.  The veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which shows that the veteran currently has any 
residual disability associated with the inservice catarrhal 
fever.  Consequently, in the absence of any competent 
evidence of a current disability (a medical diagnosis), the 
claim is not well grounded and must be denied.  Caluza.

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for residuals catarrhal 
fever.  Moreover, the veteran has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if obtained, might make the claim well-grounded.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

II.  Residuals of Lymphangitis 

The service medical records reveal that, at the time of 
examination for entrance into active service, no pertinent 
abnormality was reported.  In May 1942, the veteran was seen 
at sickbay for complaints of pain in the left foot.  At that 
time, the veteran reported that he noticed redness of the 
left leg 2 days previously, which had since continued 
approximately the same.  An examination showed a small 
blister over the dorsal aspect of the 4th toe.  He was 
evaluated two day later at which time the redness had cleared 
and the veteran had no complaints.  He was returned to duty.  
The diagnosis was lymphangitis of the left lower leg and 
foot.  The separation examination conducted in September 1945 
clinically evaluated the lower extremities and skin as 
normal.  

In a medical statement from J. Duga, M.D., dated in June 
1985, the private physician stated that the veteran had 
ongoing dermatological problems.  The private physician noted 
that the veteran reported that his recurrent dermatological 
problems stem from his service during the Second World War. 

A medical statement from J. Kravitz, M.D. dated in October 
1997 noted that the private physician first saw the veteran 
in February 1989.  The private physician reported that the 
veteran related a history of a rash over the trunk, abdomen, 
pelvis, and legs of his skin dating from his service in the 
Armed Forces in World War II.  He stated that recurrent tinea 
inguinalis was treated with Nizoral cream in September 1989.  
He mentioned that a persistent fine, papular erythematous 
rash on the right scapula and right lateral leg was found 
with a biopsy showing superficial perivascular dermatitis 
with eosinophilia in March 1991.  He indicated that the 
veteran was treated by Dr. Wallach, a dermatologist, who 
biopsied his skin and found folliculitis with culture of the 
skin showing negative staph.  He noted that the veteran was 
given medication for treatment of his skin problems.  He 
stated that a second dermatologist, Dr. Morhaim, again 
biopsied the veteran's skin and found evidence of 
impetiginized contact dermatitis and that the veteran was 
treated with medication.  

He stated that he treated the veteran from August 1992 to 
August 1996 for various skin problems, to include tinea 
corporis of the buttocks and inguinal area, a fine 
erythematous follicular rash over the body, including the 
left anterior thigh, a faint papular erythema over the 
anterior chest in association with periodic hives, and a 
lichenified dermatitis on the left anterior leg.  He noted 
that the veteran was treated by Dr. Unis, a dermatologist, 
who noted positive potassium hydroxide (KOH) plaques in the 
groin and upper back and that he was treated with medication.  
In summary, Dr. Kravitz indicated that the veteran had 
numerous episodes of tinea corporis and recurrent coag 
negative staph folliculitis.  He also indicated that the 
veteran's skin biopsy showed superficial perivascular 
dermatitis with eosinophilia.  He concluded that the veteran 
often has an allergic eosinophilic response to his chronic 
recurring coagulase negative staphylococcal dermatitis and a 
recurring tinea corporis exacerbated by periodic antibiotic 
treatments.  He stated that the veteran's skin disability was 
chronic, waxing and waning over many years and that, although 
the veteran was not bedridden or incapacitated, there was 
diminution in his quality of life and that the veteran must 
curtail such activities as landscaping and gardening due to 
flaring of itching with sweating and humidity.

In another medical statement from Dr. Kravitz dated in March 
1998, the private physician concluded that the veteran had 
diagnostic assessments of treated onychomycosis and chronic 
recurrent dermatitis with a history of biopsy-demonstrated 
superficial perivascular dermatitis with eosinophilia.

According to a medical statement from M. Wilson, M.D., dated 
in November 1999, the private physician stated that she has 
been treating the veteran for his skin disorder since May 
1998.  She reported that the veteran came to her with a 
history of a generalized pruritic rash, which would wax and 
wane since 1942, when he was in the Marines.  She indicated 
that the veteran had been diagnosed with a fungal infection 
of the skin and was treated with an oral antifungal 
medication.  She mentioned that the veteran used an oral 
antifungal medication for approximately 9 years previously 
and that he stopped taking the medication when a physician 
stated that it was not clear what was being treated.  She 
expressed that the veteran has had a persistent fluctuating 
rash, which does not clear with any therapy that he has 
tried, since that time.  She noted that repeated biopsies 
have revealed dermal hypersensitivity reaction, which was a 
reaction that can occur to a variety of exogenous agents 
(inhalants, injectants, ingestants) and possibly low grade 
chronic infections.  She stated that the veteran responded 
partially to topical or oral steroid treatment, but the 
eruption was never completely suppressed and that other 
antifungal medications have been tried with no change.  She 
reported that he was currently on the antifungal medication, 
which he had used for approximately 9 years previously.  She 
concluded that the veteran's case was very frustrating in 
which the cause was unknown, and the treatment at best, 
partially effective, and there was no known cure.  She also 
concluded that, even though the veteran's condition was not 
life threatening, that it was certainly debilitating to the 
veteran to have chronically itchy skin and rashes that cannot 
be cleared for any length of time.

The veteran testified at videoconference hearing at the RO in 
January 2000 that lymphangitis manifested in the left foot 
and leg during active service.  He said that he experienced 
swelling, a rash and blistering of his skin.  He reported 
that he had approximately a half dozen episodes during 
service and that his skin disorder was treated with a purple 
solution.  He stated that he has experienced chronic 
recurring skin infections since service and that his skin 
disorder has spread and exacerbated to the buttocks, the 
back, the arms, the legs.  He mentioned that used high 
powerful antibiotics for his skin disorder.

Color photographs of the veteran's arms, stomach, thighs, 
legs, back, and chest were associated with the claims folder 
in February 2000.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe skin symptoms, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As such, the 
testimony furnished during the personal hearing has not 
served to render this claim well-grounded.

To summarize, the service medical records reflect that the 
veteran was treated for a lymphangitis of the left lower leg 
and foot.  However, the separation showed no abnormality 
pertaining to the skin or residuals resulting from the 
lymphangitis.  Additionally, the first post service clinical 
evidence of a skin disorder was in 1985, when he was being 
treated by Dr. Duga.  This is many years his release from 
active duty.  

The Board notes that the clinical history records by the 
veteran's physician indicated that the skin problems had been 
present during service.  The United States Court of Appeals 
for Veterans Claims has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit requirement." LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
relates the current skin disorder to his period of active 
service.  Consequently, in the absence of any competent 
evidence linking a current disability to service, the claim 
is not well-grounded and must be denied per Caluza.

The Board views the information provided in the statement of 
the case, supplemental statement of the case, and other 
correspondence from the RO, sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for the residuals of lymphangitis of the 
left leg.  Moreover, the veteran has not put the VA on notice 
of the existence of any specific, particular piece of 
evidence that, if obtained, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

III.  Otitis Media of the Left Ear

The Board notes that the veteran's claim for entitlement to 
an increased (compensable) evaluation for otitis media of the 
left ear is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that he has presented a 
claim, which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

The Board notes that changes have been made to the section of 
the VA Schedule for Rating Disabilities dealing with 
evaluation of diseases of the ear and other sense organs, 
effective June 10, 1999.  38 C.F.R. §§ 4.85-4.87 (1999).  
However, the Board finds that essentially no substantive 
changes affecting the veteran's claim were made.  Therefore, 
to remand this issue for additional review by the RO would 
serve no useful purpose and only delay a final decision on 
the veteran's claim.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The history of the veteran's perforated left tympanic 
membrane with otitis media may be briefly described.  
According to a service medical record dated in January 1944, 
the veteran was seen for complaints of the left ear being 
"clogged" and of an aural discharge after swimming in 
December 1993.  The diagnosis was acute otitis media.

In a rating action dated in November 1945, the RO granted 
service connection for otitis media of the left ear and 
assigned a noncompensable evaluation for that disability 
based on the rating criteria in effect at that time.  38 
C.F.R. Part 4.

The severity of otitis media of the left ear is determined, 
for VA rating purposes, by application of the provisions of 
Parts 3 and 4 of the Code of Federal Regulations, and in 
particular 38 C.F.R. § 4.87a and Diagnostic Code 6200 of the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 6200 provides that a 10 percent evaluation 
will be assigned for chronic, suppurative otitis media during 
the continuance of the suppurative process. This is to be 
combined with the rating for loss of hearing.  This is the 
maximum evaluation assignable under this diagnostic code.  38 
C.F.R. Part 4, Diagnostic Code 6200.

In 1949 and in July 1985, the veteran was evaluated at 
private facilities for ear problems.  These records show 
evidence of acute otitis media of the left ear with drainage.

In a medical statement from C. Golden, M.D., a private board 
certified otolaryngologist, dated in April 1998, the private 
physician stated that the veteran had been receiving 
treatment for recurrent episodes of acute otitis media in the 
left ear since 1984.  She stated that the veteran's left ear 
also had chronic otitis media with perforation and it was 
atrophic.

A VA audiological examination for compensation purposes was 
conducted in January 1999.  At that time, the veteran 
reported, in pertinent part, chronic drainage from the left 
ear.  He reported that the problem with the left ear began in 
the Marines and that there were perforations of both tympanic 
membranes in the past.  He stated that he was a machine 
gunner on a Navy ship.  On examination, a seal could not be 
maintained for the left ear.  The examiner recommended, in 
pertinent part, an ear, nose and throat examination.  It was 
noted that the veteran had been informed in the past that he 
could not wear hearing aids because of the perforations.

A VA ear, nose, and throat examination was administered in 
January 1999.  At that time, the veteran reported a history 
of intermittent left ear drainage.  He stated that he served 
in the United States Marine Corps from 1942 through 1945; 
that he served as a cook assigned to the Navy; and that he 
served on a battleship at that time.  He specifically 
reported an episode of exposure to very close artillery fire 
with immediate pain in the left ear.  He said that he was 
subsequently told that he had perforated his left eardrum as 
a result of this.  He mentioned that he has had intermittent 
drainage from the left ear only with no history of right ear 
infections.  He stated that the episodes of left ear drainage 
occur approximately two to three times per year and the last 
two to three weeks at a time.  He indicated that the 
intermittent drainage from the left ear clears only with 
antibiotic drugs.  

On examination, the auricles and external auditory canals 
showed moderate cerumen accumulation bilaterally.  There was 
a ballooning of the left tympanic membrane, which was mobile 
to palpation after cleaning the cerumen.  There was no 
obvious perforation present on binocular examination.  The 
reduplicated tympanic membrane was mobile to insufflation and 
palpation.  There did not appear to be evidence of middle ear 
fluid or cholesteatoma.  The examiner concluded that the 
veteran had a diagnosis of episodes of recurrent otitis 
media, which was likely secondary to a history of tympanic 
membrane perforation in the past.  The examiner expressed 
that the physical examination findings were certainly 
consistent with distortion of the tympanic membrane likely 
due to healing of residual old perforation and that there was 
no evidence of current or active otitis media at that time.

The veteran testified at a videoconference hearing at the RO 
in January 2000 that he had increasing hearing difficulty and 
drainage from his left ear.

To summarize, the veteran's statements and sworn testimony 
describing the symptoms of his otitis media of the left ear 
is considered to be competent evidence.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  
The current medical evidence, including the recent VA 
audiological and ear, nose, and throat examinations showed no 
clinical evidence of otitis media in the suppurative process.  
Accordingly, the Board finds that a compensable rating is not 
warranted for the otitis media of the left ear.

In rendering this decision, the Board has also considered the 
various other provisions of 38 C.F.R. Parts 3 and 4 in 
accordance with Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), but finds that they do not provide a basis upon which 
to grant a compensable evaluation for otitis media of the 
left ear.  Additionally, the evidence is not in equipoise as 
to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (1999).


ORDER

The claims for entitlement to service connection for 
residuals of catarrhal fever and lymphangitis are denied.

Entitlement to a compensable evaluation for otitis media of 
the left ear is denied.


REMAND

A VA examination of the ears was conducted in January 1999.  
At that time the examiner rendered an opinion the 
sensorineural hearing loss was as likely as not related to 
the veteran's significant history of military noise exposure.  
In May 1999 the RO denied service connection for hearing 
loss.  The Board construes the VA form 9, received in June 
1999 as also being a notice of disagreement regarding the 
denial of service connection for hearing loss.  A statement 
of the case ahs not been furnished to the veteran as required 
by Manlincon v. West, 12 Vet. App. 238 (1999).

In order to ensure the veteran's right of due process, it is 
requested that the RO furnish the veteran a statement of the 
case regarding the denial of service connection for a hearing 
loss and inform him of the requirements necessary to perfect 
an appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
RO is informed that this issue is not before the Board for 
appellate consideration unless a timely substantive appeal is 
received.

Following any additional actions deemed appropriate by the 
RO, the case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

